The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for 30 days.
The evidence of the state was that the officers, having a search warrant, went to the home of the defendant, and upon searching the premises found a half gallon of whisky sitting on the dining room table, some empty bottles, and some empty jars with the smell of liquor coming from them; that before the search was completed the defendant disappeared, and they were unable to find and arrest him until several days later.
Defendant admitted that the officers found the whisky in his home, but claimed it belonged to one Ed. Brummett, who was there at defendant's house at the time the raid was made. *Page 228 
Defendant contends, first, that the court erred in admitting the empty bottles and jars, since the defendant was only charged with possession of intoxicating liquor with intent to sell the same.
The bottles and jars, being found at the same time and in the same search, were properly admitted in evidence for the purpose of aiding in establishing the intent of the defendant.
The defendant makes the further contention that the evidence is insufficient to support the verdict of the jury.
This contention is without merit. The records of this court disclose that the defendant is an old offender. The state should have prosecuted this case as a felony under section 6991, C.O.S. 1921.
The evidence being sufficient to support the verdict of the jury, and the errors of law complained of being without any merit, the cause is affirmed.
EDWARDS, P.J., concurs.
DAVENPORT, J., absent.